Per Curiam.
In order to obtain a stay of execution, the defendant must have a freehold in the county where the judgment is entered. A freehold in another county is of no use, because, not being at liberty to take out a testatum execution, the plaintiffs cannot obtain a lien upon it. Although the words of the act are general, it is necessary to give them this limited construction in order to answer the intent of the law, which was that the plaintiff should have an immediate execution unless he has security for his debt. The law is also general, that a freeholder shall not, except under certain circumstances be held to bail; but the want of bail does not interfere with proceedings to enforce payment, as the freehold mentioned in the act of 1806, does.
Motion denied.